Citation Nr: 0839834	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disorder to 
include degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board remanded the issue on appeal back to the AMC/RO in 
August 2006 for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic 
diseases, including arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran contends that he first received treatment for his 
currently demonstrated degenerative disc disease of the 
lumbosacral spine in 1994, the year after his separation from 
service.  Billing records contained in the claims file do 
indicate that the veteran received treatment from Dr. Patel 
beginning in October 1994; however, the records do not 
plainly describe what disability(ies) the veteran was treated 
for at that time.

In the August 2006 remand, the Board instructed the AMC/RO in 
pertinent part to "... request records of treatment from Dr. 
Patel and the Tri-State Clinic in Grundy, Virginia.  They 
should be asked to provide an explanatory negative reply if 
no records are available.  Additionally, if no records are 
available, they should be provided with a copy of the billing 
sheets contained within the claims folder, and asked to 
inform what disabilities correspond to diagnostic codes 724.5 
and E819, as listed on those sheets.  It is requested that 
someone from the doctor's office identify what the codes 
mean."

The Board notes that the AMC/RO did make another request for 
the treatment records of Dr. Patel and the Tri-State Clinic 
in August 2007.  Stapled to this request is a hand written 
response indicating the records were destroyed by water 
damage.  However, the Board notes that in such instance the 
AMC/RO, in the previous remand, was instructed to provide a 
copy of the billing sheets contained in the claims folder and 
request that someone from the doctors office identify what 
diagnostic codes 724.5 and E819 meant.  To date, the AMC/RO 
has not accomplished this task.  In this regard, the Board 
notes the United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders. See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide a copy of the 
billing sheets to Dr. Patel and the Tri-
State Clinic in Grundy, Virginia, and 
request that someone from that office 
identify what disabilities correspond to 
diagnostic codes 724.5 and E819, as 
listed on those sheets.

2.  Then, the AMC/RO should readjudicate 
the appeal.  If the determination remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




